Citation Nr: 0318980	
Decision Date: 08/05/03    Archive Date: 08/13/03

DOCKET NO.  99-18 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for glaucoma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1978 to 
June 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.

The Board notes that the veteran requested a hearing before a 
Veterans Law Judge in Washington D.C.  A hearing was 
scheduled on July 24, 2003, but the veteran failed to appear, 
and has not indicated a desire that his hearing be 
rescheduled.  Therefore, the Board concludes that the 
veteran's hearing request has been withdrawn.

The Board also notes that in a statement dated in April 2003, 
the veteran withdrew a claim of entitlement to service 
connection for right ear hearing loss.  


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's appeal have been 
obtained.

2.  The veteran's current glaucoma is not etiologically 
related to service.


CONCLUSION OF LAW

Glaucoma was not incurred in or aggravated by active duty.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records are negative for any 
diagnosis, complaint or abnormal finding pertaining to the 
veteran's ocular health.  On his December 1977 report of 
medical history, the veteran indicated that he did not wear 
glasses.  A March 1982 physical profile board report 
indicates that the veteran was involved in a motor vehicle 
accident and sustained neck and leg injuries.  

The veteran submitted his claim of entitlement to service 
connection for bilateral loss of vision in March 1997.  

On VA examination in April 1997 the veteran was found to have 
advanced glaucoma.  Records from a VA eye clinic show that 
the veteran was seen monthly from April to July 1997.  

A September 1997 VA treatment note shows the veteran's report 
of being diagnosed with glaucoma in 1990.

In his September 1999 substantive appeal, the veteran argued 
that his glaucoma was etiologically related to head trauma 
sustained during service.

The veteran was assessed by a VA eye clinic in October 2002.  
He was noted to have been lost to follow up since April 1997.  
He reported he had run out of his medication a few days 
previously.  

In December 2002 a VA examiner opined that the veteran's 
glaucoma was not related to his service.  She concluded that 
the glaucoma was not due to disease or head injury incurred 
during military service.  

An April 2003 statement from the veteran's representative 
argues that the veteran's glaucoma was related to multiple 
injuries while on active duty.

II.  Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the veteran's 
claim.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claim was most recently considered by the RO.  
The record reflects that through the statement of the case 
and supplements thereto and correspondence from the RO to the 
veteran, to include a September 2002 letter explaining the 
VCAA and inviting the veteran to identify or submit 
additional evidence, the veteran has been informed of the 
requirements for the benefit sought on appeal, the evidence 
and information needed to substantiate the claim, the 
information required of the veteran to enable the RO to 
obtain evidence on his behalf, and the assistance that VA 
would render in obtaining evidence on the veteran's behalf.  
Therefore, the Board is satisfied that VA has complied with 
the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The veteran's service medical records have been associated 
with the claims folder, and the veteran has been afforded 
appropriate VA examinations of his disability.  VA outpatient 
treatment records have also been obtained and associated with 
the claims folder.  Neither the veteran nor his 
representative has identified any other evidence or 
information which could be obtained to substantiate the claim 
decided herein.  The Board is also unaware of any such 
outstanding evidence or information.  Therefore, the Board is 
also satisfied that the RO has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.

III.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

On review of the evidence of record, the Board concludes that 
service connection for glaucoma is not warranted.  In this 
regard, the Board notes that there is no medical evidence 
suggesting that the disorder was present in service or until 
many years thereafter, nor is there any medical evidence of a 
nexus between this disorder and the veteran's military 
service.  Moreover, a VA examiner has opined that the 
veteran's glaucoma is not related to his military service.  
Accordingly, the Board finds that the preponderance of 
evidence is against the veteran's claim of entitlement to 
service connection for glaucoma.


ORDER

Entitlement to service connection for glaucoma is denied.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

